[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 11-11113         ELEVENTH CIRCUIT
                            Non-Argument Calendar        JULY 9, 2012
                          ________________________        JOHN LEY
                                                           CLERK
                     D.C. Docket No. 2:07-cr-14078-KMM-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                versus

ANTYWAN E. BRYANT,

                                                              Defendant-Appellant.


                         __________________________

                   Appeal from the United States District Court
                        for the Southern District of Florida
                        _________________________

                                  (July 9, 2012)

Before TJOFLAT, CARNES, and MARTIN, Circuit Judges.

PER CURIAM:

      Antywan Bryant appeals his 120-month sentence, imposed after he pleaded

guilty to one count of possession of more than fifty grams of cocaine with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1). Bryant’s sentence was imposed

on February 28, 2011. During that proceeding, the district court relied on United

States v. Gomes, 621 F.3d 1343 (11th Cir. 2010), to find that the Fair Sentencing

Act of 2010 (“FSA”) did not apply to Bryant. As a result, the court sentenced

Bryant to 120-months imprisonment, the pre-FSA mandatory-minimum sentence

for his offense under § 841(b)(1)(A).

      On appeal, Bryant argues that the district court erred in refusing to apply the

FSA at his re-sentencing. As the Supreme Court has now explained in Dorsey v.

United States, ___ S. Ct. ___, 2012 WL 2344463 (U.S. June 21, 2012), Bryant is

correct. The revised mandatory minimums set forth in the FSA are applicable to

individuals who committed their offensive conduct before August 3, 2010, but

who were sentenced after that date. Id. at *14. Therefore, we must vacate

Bryant’s sentence and remand the case for re-sentencing consistent with the

Dorsey opinion.

      VACATED AND REMANDED.




                                         2